EXHIBIT 10(c)


JOY GLOBAL INC.
2003 STOCK INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

Grantee:

Grant Date:                     February 24, 2004

Number Of Restricted
Stock Units:                     2,159

        THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT (the “Agreement”),
dated as of February 24, 2004, is between Joy Global Inc., a Delaware
corporation (the “Company”) and __________ (the “Grantee”). In consideration of
the mutual promises and covenants made in this Agreement and the mutual benefits
to be derived from this Agreement, the Company and Grantee agree as follows:

        Subject to the provisions of this Agreement and the provisions of the
Joy Global Inc. 2003 Stock Incentive Plan (the “Plan”), the Company hereby
grants to the Grantee the number of restricted stock units shown above (the
“Restricted Stock Units”) as of February 24, 2004 (the “Grant Date”). Each
Restricted Stock Unit constitutes an “other stock-based award” under Section 8
of the Plan with respect to one share of Common Stock. Capitalized terms used
and not defined in this Agreement have the meanings given to them in the Plan.

    1.        Vesting. Subject to the provisions of Section 5(a) of this
Agreement, the Restricted Stock Units will become non-forfeitable on the
one-year anniversary of the Grant Date.

    2.        Restriction Period. The Restriction Period is the time between the
Grant Date and the one-year anniversary of the date on which the Grantee’s
service on the Board terminates.

    3.        Rights as Shareholder. The Grantee shall not be entitled to any
privileges of ownership of shares of Common Stock with respect to these
Restricted Stock Units unless and until shares of Common Stock are actually
delivered to the Grantee pursuant to this Agreement.

    4.        Dividends. The Grantee will be credited with additional Restricted
Stock Units having a value equal to any regular quarterly dividends with record
dates that occur during the Restriction Period for each Restricted Stock Unit
that would have been paid with respect to such Restricted Stock Unit if it had
been an actual share of Common Stock, based on the Fair Market Value of a share
of Common Stock on the applicable dividend payment date. Such additional
Restricted Stock Units shall also be credited with additional Restricted Stock
Units as dividends are declared, and shall be subject to the same restrictions
and conditions as the Restricted Stock Units with respect to which they were
credited.

    5.        Forfeiture and Settlement of Units.

(a)

The Restricted Stock Units shall be forfeited if the service of the Grantee on
the Board is terminated for any reason prior to the one-year anniversary of the
Grant Date; provided, however, that if the Grantee’s service on the Board
terminates by reason of the Grantee’s death or Disability the Restricted Stock
Units shall become non-forfeitable and will be settled. In the event of
Grantee’s death or Disability the Restricted Stock Units shall be settled as
soon as practicable after the date of death or Disability. In the event that the
Grantee dies before settlement of all of the Grantee’s vested Restricted Stock
Units (whether while the Grantee is a member of the Board or after such
membership has terminated), all such remaining vested Restricted Stock Units
shall be settled by delivery to the Grantee’s beneficiary or beneficiaries (as
determined under the Plan), as soon as practicable after the date of such death,
of a number of shares of Common Stock equal to the number of such Restricted
Stock Units. If, in the event of the Grantee’s death, the Grantee fails to
designate a beneficiary, or if the designated beneficiary of the Grantee dies
before the Grantee or before the complete payment of the amounts distributable
under this Agreement, the amounts to be paid under this Agreement shall be paid
to the legal representative or representatives of the estate of the last to die
of the Grantee and the beneficiary.


(b)

Unless earlier forfeited or settled pursuant to Section 5(a) of this Agreement,
Restricted Stock Units shall be settled at the end of the Restricted Period.
Each Restricted Stock Unit settled pursuant to this Section 5 shall be settled
by delivery of one share of Common Stock. Any fractional Restricted Stock Units
shall be rounded to nearest whole number.


    6.        Change of Control and Corporate Events. Notwithstanding any other
provision of this Agreement, in the event of a Change of Control, all
outstanding Restricted Stock Units held by the Grantee on the effective date of
the Change of Control, whether or not then vested, shall be settled as soon as
practicable after the Change of Control by payment to the Grantee of an amount
in cash equal to the Fair Market Value of a share of Common Stock on the date of
the Change of Control times the number of such Restricted Stock Units. In the
event of any change of capitalization or other event described in Section 3.c.
of the Plan, the Restricted Stock Units shall be adjusted pursuant to the terms
of such Section 3.c.

    7.        Transferability. Restricted Stock Units granted under this
Agreement are not transferable by Grantee, whether voluntarily or involuntarily,
by operation of law or otherwise, during the Restriction Period, except as
provided in the Plan. Any assignment, pledge, transfer or other disposition,
voluntary or involuntary, of these Restricted Stock Units made, or any
attachment, execution, garnishment, or lien issued against or placed upon the
Restricted Stock Units, shall be void.

    8.        Administration. This Agreement and the rights of Grantee hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon Grantee. Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan.

    9.        Miscellaneous.

    (a)        This Agreement shall not confer upon Grantee any right to
continue as a member of the Board, nor shall this Agreement interfere in any way
with the right of the Company’s stockholders to terminate the Grantee’s Board
service at any time.


    (b)        This Agreement shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


    (c)        To the extent not preempted by Federal law, this Agreement shall
be governed by, and construed in accordance with the laws of the State of
Delaware.


    (d)        This Agreement may only be amended or terminated by a writing
executed by both parties hereto.


    (e)        This Agreement shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.


        IN WITNESS WHEREOF, as of the date first above written, the Company has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Grantee has hereunto set the Grantee’s hand.